400 U.S. 73 (1970)
ATLANTIC CITY ELECTRIC CO. ET AL.
v.
UNITED STATES ET AL.
No. 78.
Supreme Court of United States.
Argued November 12, 1970
Decided December 8, 1970[*]
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK.
James O'Malley, Jr., argued the cause for appellants in No. 78. With him on the briefs were Louis J. Lefkowitz, Attorney General of New York, Walter J. Myskowski, Sheila H. Marshall, and Alfred E. Froh. Charles J. McCarthy argued the cause for appellants in No. 106. With him on the briefs were Arthur L. Winn, Jr., J. Raymond Clark, and Richard J. Hardy.
Deputy Solicitor General Springer argued the cause for the United States et al. in both cases. With him on the brief were Solicitor General Griswold, Assistant Attorney General McLaren, Howard E. Shapiro, Edward M. Shulman, William A. Imhof, Robert W. Ginnane, and Arthur J. Cerra. Hugh B. Cox argued the cause for appellees Aberdeen & Rockfish Railroad Co. et al. in both cases. With him on the brief were William H. Allen and Michael Boudin.
John F. Donelan and John M. Cleary filed a brief in No. 106 for the National Industrial Traffic League as amicus curiae urging reversal.
PER CURIAM.
The judgments are affirmed by an equally divided Court.
MR. JUSTICE DOUGLAS took no part in the consideration or decision of these cases.
NOTES
[*]  Together with No. 106, Alabama Power Co. et al. v. United States et al., on appeal from the United States District Court for the District of Columbia.